DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 29, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections, and 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed September 30, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: response to the communicating with the payment processor. The step of communicating does not generate any response.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 9002739 B2; hereinafter Shin) in view of Keith (US 9262781 B2; hereinafter Keith).
With respect to claim 1:
	Shin teaches 
A system, comprising: (See at least Shin: Fig. 1)
a non-transitory memory storing instructions; and (See at least Shin: col. 11, lines 31-37; 18/12)
one or more processors configured to execute the instructions to cause the system to perform operations comprising: (See at least Shin: 11/23-25)
receiving, by a service provider server from a user device over a communication network, a transaction request to process a transaction associated with a smart device, ...; ... (By disclosing, after the desired item is selected on the smart TV, the client module may communicate with a server (service provider server) to request that the item be purchased from an online merchant or a content store 230. See at least Shin: 6/9-25; 9/51-60)
communicating, by the service provider server over a payment network, the transaction information with a payment processor for verifying the transaction request; (By disclosing, after the desired item is selected, the client module may communicate with a server (payment processor) to request that the item be purchased from an online merchant or a content store 230. In addition, a payment server (service provider server) authenticates the payment account data… the smart TV authenticates the payment account data… the authorization request is generated by the smart TV (e.g., an application running on the smart TV). See at least Shin: 6/9-25; 7/16-22; 9/17-32 & 51-60. For the compact prosecution, it has been searched for and considered, but still it is noted that the limitation “for verifying the transaction request” is an intended use, as stated below.)
processing the transaction in response to the communicating with the payment processor; and (By disclosing, the server may respond by generating a response to the order request, with the response including a payment identifier, which allows the order information to be associated with the payment method (payment processor) being used by the consumer. See at least Shin: 6/25-42)
transmitting, by the service provider server, a transaction processed signal to a merchant application server that causes the merchant application server to stream content to the smart device. (By disclosing, the signature can be stored on smart TV 210 and/or remote control, which completes the consumer's approval of the transaction and provides a record of their acceptance of the terms (transaction processed signal) of the transaction. In addition, at block 660, the payment transaction may be considered complete (e.g., merchant can ship merchandise, provide service, start content download, etc.). See at least Shin: 7/35-44; 10/60 ~ 11/6)
However, Shin does not teach ...wherein the transaction request comprises a machine-readable code representing information associated with the smart device; determining transaction information associated with the transaction based on the machine-readable code.
	Keith, directed to system and method for facilitating secure self payment transactions of retail goods and thus in the same field of endeavor, teaches 
	...wherein the transaction request comprises a machine-readable code representing information associated with the smart device; (By disclosing, processing the information identifying the item for purchase and information identifying payment means and generating a unique QR code (dynamic machine-readable code) indicating a purchase of the item; sending the unique QR code to a mobile device for display by a consumer to the vendor of the item for purchase. In addition, service provider network 604 sends a verification QR code and purchase receipt for display in the consumer's secure self-payment application on consumer mobile device 602 for display. See at least Keith: Abstract; 38/31-37)
determining transaction information associated with the transaction based on the machine-readable code; (By disclosing, the QR code contains embedded therein a token in the form of a Uniform Resource Location (URL) string that links to information regarding the purchase of goods and services. See at least Keith: 20/29-36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for signature capture teachings of Shin to incorporate the system and method for facilitating secure self payment transactions of retail goods teachings of Keith for the benefit of facilitating self-payment and verification of the purchase of retail goods and services. (See at least Keith: 2/49-51)
Examiner’s Note: 
The limitations “for verifying the transaction request” in claim 1, line 13 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 8 and 15:
	Shin teaches 
A method, comprising: (See at least Shin: 1/14-15)
A non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause a machine associated with a service provider to perform operations comprising: (See at least Shin: 16/34-46)
receiving, by one or more hardware processors associated with a service provider server, a request from a smart device to process a transaction; ... (By disclosing, after the desired item is selected on the smart TV, the client module may communicate with a server (service provider server) to request that the item be purchased from an online merchant or a content store 230. See at least Shin: 6/9-25; 9/51-60)
subsequent to receiving the [machine-readable] code from a user device associated with a user account, processing by the one or more hardware processors, the transaction through the user account with a processor system; and (By disclosing, the payment identifier may then be provided to a payment module (processing transaction). In addition, after the desired item is selected, the client module may communicate with a server (processor system) to request that the item be purchased from an online merchant or a content store 230 (transaction). See at least Shin: 6/9-42)
transmitting, by the one or more hardware processors, a transaction processed indication to a merchant application server based on the processing, wherein the transmitting the transaction processed indication causes the merchant application server to begin streaming content on the smart device. (By disclosing, the signature can be stored on smart TV 210 and/or remote control, which completes the consumer's approval of the transaction and provides a record of their acceptance of the terms (transaction processed signal) of the transaction. In addition, at block 660, the payment transaction may be considered complete (e.g., merchant can ship merchandise, provide service, start content download, etc.). See at least Shin: 7/35-44; 10/60 ~ 11/6)
However, Shin does not teach ...generating, by the one or more hardware processors for the request, a machine-readable code for display on the smart device based on the transaction; transmitting, by the one or more hardware processors, the machine-readable code to the smart device.
	Keith, directed to system and method for facilitating secure self payment transactions of retail goods and thus in the same field of endeavor, teaches 
generating, by the one or more hardware processors for the request, a machine-readable code for display on the smart device based on the transaction; (By disclosing, processing the information identifying the item for purchase and information identifying payment means and generating a unique QR code (dynamic machine-readable code) indicating a purchase of the item; sending the unique QR code to a mobile device for display by a consumer to the vendor of the item for purchase. See at least Keith: Abstract)
transmitting, by the one or more hardware processors, the machine-readable code to the smart device; (As stated above, see at least Keith: Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for signature capture teachings of Shin to incorporate the system and method for facilitating secure self payment transactions of retail goods teachings of Keith for the benefit of facilitating self-payment and verification of the purchase of retail goods and services. (See at least Keith: 2/49-51)
With respect to claim 2:
	Shin and Keith teach the system of claim 1, as stated above.
Shin further teaches wherein the operations further comprise: 
prompting, via a user interface presented on the user device, a user to confirm the processing the transaction, wherein the transaction is processed in response to receiving a confirmation from the user via the user interface. (By disclosing, at block 440, the consumer is prompted to provide signature data. See at least Shin: 8/66 ~ 9/5; 9/17-32)
With respect to claim 3:
	Shin and Keith teach the system of claim 1, as stated above.
Keith, in the same field of endeavor, further teaches wherein the operations further comprise: 
analyzing the machine-readable code included in the transaction request; and (By disclosing, when the QR code is captured by the retailer device, the retail device extracts (analyzing) the embedded URL code and links to the service provider's web server. See at least Keith: 19/35-51; 20/29-36)
determining a transaction type associated with the transaction request based on the analyzing, wherein the transaction information comprises the transaction type. (By disclosing, the token is provided in the form of a link embedded in a QR code that links to a transaction URL with transaction information (transaction type). See at least Keith: 20/29-36)
With respect to claim 6:
	Shin and Keith teach the system of claim 1, as stated above.
Shin further teaches wherein the service provider server is configured to communicate with the smart device using the software framework. (By disclosing, the authorization request is generated by a payment server (e.g., by a third party server based on payment account data provided by the payment application running on the smart TV). In addition, the payment account data (which may include a payment account identifier, PIN, password, or the like) may be processed by a payment application or payment module installed in the smart TV and used to construct a payment transaction approval request message. See at least Shin: 9/51-60; 1/65 ~ 2/16)
With respect to claim 7:
	Shin and Keith teach the system of claim 1, as stated above.
Shin further teaches wherein the transaction request further comprises request information indicating a transaction request type associated with the transaction request and user information. (By disclosing, the transaction system may provide a payment or transaction identifier, which typically serves to uniquely identify the transaction (transaction request type) and provides a way to access data regarding the transaction, such as the purchased item, the price, the IP address of the purchaser (user information), etc. See at least Shin: 1/43-49)
With respect to claim 10:
	Shin and Keith teach the method of claim 8, as stated above.
Shin further teaches wherein the service provider server communicates with the processor system via a payment network. (By disclosing, the authorization request is generated by a payment server (e.g., by a third party server based on payment account data provided by the payment application running on the smart TV). In addition, the payment application may be associated with a financial institution, a merchant, a payment processor, or any suitable entity. Furthermore, the payment account data (which may include a payment account identifier, PIN, password, or the like) may be processed by a payment application or payment module installed in the smart TV and used to construct a payment transaction approval request message. See at least Shin: 9/51-60; 8/14-23; 1/65 ~ 2/16)
With respect to claims 11 and 17:
	Shin and Keith teach the method of claim 8 and the non-transitory machine-readable medium of claim 15, as stated above.
Shin further teaches further comprising: 
receiving, from the processor system, a verification of the transaction through the user account; and (By disclosing, after the payment authorization process is completed, the consumer may be requested to input their signature to provide verification of their identity and/or serve as a non-repudiation mechanism. In addition, the signature can be stored on smart TV 210 and/or remote control… completes the consumer's approval of the transaction and provides a record of their acceptance of the terms of the transaction. See at least Shin: 14/60-63; 7/16-45)
prompting, on the user device, a user to confirm the processing of the transaction based on the verification, wherein the transaction is processed in response to receiving a confirmation from the user device. (By disclosing, providing for an effective mechanism to prevent repudiation of the transaction (processing) without using a handwritten signature and without using a signature pad. In addition, the consumer is prompted to provide signature data. See at least Shin: 15/20-26; 8/66 ~ 9/5)
With respect to claims 12 and 18:
	Shin and Keith teach the method of claim 8 and the non-transitory machine-readable medium of claim 15, as stated above.
Shin further teaches wherein the service provider server is configured to interface with the processor system and the merchant application server. (By disclosing, the payment application may be associated with a financial institution, a merchant, a payment processor, or any suitable entity. The payment application can be used to initiated and complete a payment transaction. In addition, the authorization request is generated by a payment server (e.g., by a third party server based on payment account data provided by the payment application running on the smart TV. See at least Shin: 8/14-23; 9/51-60)
With respect to claims 13 and 19:
	Shin and Keith teach the method of claim 8 and the non-transitory machine-readable medium of claim 15, as stated above.
	Keith, in the same field of endeavor, further teaches further comprising: 
analyzing the [machine-readable] code using a code analyzer; and (By disclosing, Data 502 .. may be stored or analyzed by the service provider (code analyzer included in the third-party service provider) and accessed for purposes relating to item suggestions through the secure self-payment application or the social media account. See at least Keith: 29/3-14; 31/36-41)
determining transaction information associated with the transaction based on the analyzing. (By disclosing, Data 502 .. may be stored or analyzed by the service provider (code analyzer included in the third-party service provider) and accessed for purposes relating to item suggestions through the secure self-payment application or the social media account. See at least Keith: 29/3-14; 31/36-41)
Keith, in the same field of endeavor, further teaches analyzing the machine-readable code using a code analyzer; and (By disclosing, when the QR code is captured by the retailer device, the retail device extracts the embedded URL code and links to the service provider's web server and can request data across a variety of formats (typically XML or JSON). See at least Keith: 19/35-51)
Claims 4-5, 9, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Keith, as applied to claims 1, 8, and 15, and in further view of Dagdeviren (US 20200195695 A1; hereinafter Dagdeviren).
With respect to claims 4, 9, and 16:
	Shin and Keith teach the system of claim 1, the method of claim 8, and the non-transitory machine-readable medium of claim 15, as stated above.
	Keith, in the same field of endeavor, further teaches 
wherein the machine-readable code is generated [by the smart device] dynamically based on a content request submitted by the user. (By disclosing, the QR codes can be generated dynamically and no storage needs exist. See at least Keith: 28/63 ~ 29/2)
However, Shin and Keith do not teach ...the machine-readable code is generated by the smart device.
Dagdeviren, directed to systems and devices for controlling use of a consumable item with user devices and thus in the same field of endeavor, teaches 
wherein the machine-readable code is generated by the smart device dynamically based on a content request submitted by the user. (By disclosing, a barcode may be generated on a display of a smart device. See at least Dagdeviren: [0089] & [0038]-[0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shin and Keith to incorporate the systems and devices for controlling use of a consumable item with user devices teachings of Dagdeviren for the benefit of a barcode generated by a smart device. (See at least Dagdeviren: [0089])
With respect to claims 5, 14, and 20:
	Shin, Keith, and Dagdeviren teach the system of claim 4, the method of claim 8, and the non-transitory machine-readable medium of claim 15, as stated above.
	Dagdeviren, in the same field of endeavor, further teaches 
wherein the machine-readable code is generated by the smart device using a software framework associated with the service provider server. (As stated above with respect to claim 4, and by further disclosing, if implemented in software, the functions may be stored or transmitted as one or more instructions or code on computer-readable media. See at least Dagdeviren: [0038]-[0039])

Response to Arguments
Applicant's arguments with respect to the 103 rejections filed December 29, 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tilahun et al. (US 20180181944 A1) teaches method and system for desinating a primary interactive device, including payment processor, third-party, content provider, and QR code.
Moghadam et al. (US 20180225741 A1) teaches projection shopping with a mobile device. 
Loheide et al,. (US 20180343477 A1) teaches delivery of different services through different client devices, including QR code on video.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685